Citation Nr: 1726024	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left arm/elbow disability.

3.  Entitlement to an initial rating in excess of 20 percent for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1985 to November 1985 and on active duty from October 2002 to August 2004, from October 2005 to January 2006, and from February 2008 to February 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was previously before the Board in February 2016, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in August 2015.  A transcript of the hearing is of record.

The issue of a higher initial rating for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A February 2017 rating decision granted service connection for hypertension and a left arm/elbow disability, which constitutes a full grant of the benefits sought on appeal with respect to those issues.



CONCLUSION OF LAW

The criteria for dismissal of an appeal due to lack of jurisdiction have been met with respect to the issues of service connection for hypertension and a left arm/elbow disability.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.

A February 2017 rating decision granted service connection for hypertension and a left arm/elbow disability.  Thus, the benefits sought on appeal have been granted in full, and there is no remaining allegation of error of fact or law for appellate consideration with respect to the issue of service connection for hypertension and a left arm/elbow disability.  Therefore, the Board has no jurisdiction to review the appeal of these issues, and they are dismissed.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.

This decision is intended to complete the record with respect to the issues of service connection for hypertension and a left arm/elbow disability, as the issues were not removed from Veterans Appeals Control and Locator System (VACOLS) by the AOJ prior to recertification of this matter to the Board.


ORDER

The appeal with respect to the issue of entitlement to service connection for hypertension is dismissed.

The appeal with respect to the issue of entitlement to service connection for a left arm/elbow disability is dismissed.

REMAND

A recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing for pain of the pertinent joint, as well as any paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The examination reports of record do not include the testing required by VA regulation for the Veteran's right shoulder disability.  See Correia, supra; 38 C.F.R. § 4.59.  Further, a VA examination report that does not address additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups is inadequate for rating purposes.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Additional functional impairment beyond that shown on range of motion testing due to these factors should, if feasible, be expressed in terms of the degree of additional range-of-motion loss.  Id.  Although the October 2016 VA examiner indicated he could not address additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups, there is no indication he considered the Veteran' lay reports of additional functional impairment and range of motion loss under these conditions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the current severity of his service-connected right shoulder disability.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

The examiner must test range of motion of the shoulder joints for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

Once this testing is completed, the examiner must compare the current results with range of motion testing for pain from prior examinations and provide an opinion as to whether the current results with regard to ranges of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

The examiner should also render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the issues to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


